DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending. Claims 1 and 12 have been amended as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on May 05, 2021

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 27, 2021 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details, “wherein while the arithmetic circuit calculates the plurality of syndromes of the data to be written, the central processing unit instructs the disk controller to store the calculated syndromes of the plurality of which is not found in the prior art of record.
The claims are directed to a specific implementation of how data is to be stored into a RAID. The claims requires that the syndrome/parity be calculated and stored in main memory before storing into the RAID and also tracking of the progress of the calculation of the syndrome/parity of the data to be written. As opposed to the prior art where the calculated syndrome/parity is written to the RAID before calculation of the next syndrome/parity happens, the current claims require that the already calculated syndromes/parity be written to the RAID during the calculation of syndromes/parity of data to be written. This would necessitate that the storage in main memory of the data and syndrome/parity be at least double in size to be able to hold data to be written, syndrome/parity in calculation, data of calculated syndrome/parity, and calculated syndrome/parity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIDNEY LI/Examiner, Art Unit 2136     

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136